DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stein et al. (US 2019/0325595), Jahanshahi et al. (US 2013/0155061) and Baloch et al. (US 2017/0004627).
Regarding claim 1, Stein et al. discloses a method, comprising: 
determining a difference image for images of a roadway received from one or more cameras of a vehicle (“At operation 1706, the images are processed, along with the actual motion measurements, to determine the residual flow between the images. The residual flow represents differences detected from a comparison between (a) the 
identifying one or more candidate depressions on the roadway from the difference image (“These differences may be further interpreted as vertical contour, including such things as protrusions (bumps), and depressions (sunken portions, or holes)” at paragraph 0148, line 8); 
classifying the one or more candidate depressions for each of the one or more candidate depressions (“These techniques use gamma or another form of structure to determine the vertical contour. In an example, the structure may be determined from residual flow. In an example, a neural network, such as that described above with respect to FIG. 4, may determine the structure directly” at paragraph 0149, line 1); and 
controlling at least one of suspension, steering, or speed of the vehicle from the determined types of depressions for each of the one or more candidate depressions (“At operation 1714, the available driving response solutions are assessed based on the current situational scenario. The driving response solutions in this example are specific to responding to the detected presence of the puddle. The method 2000 provides an example of operation 1714. At operation 1716, a driving response solution is selected based on assessment of various driving response options. Notably, the driving response solution may forgo taking any evasive or other action.” at paragraph 0155; “Such road surface modeling may be useful to, for example, avoid potholes or adjust suspension for speed bumps” at paragraph 0037, line 16).

Jahanshahi et al. teaches a method in the same field of endeavor of ground defect detection, comprising:
classifying the one or more candidate depressions to determine types of depressions for each of the one or more candidate depressions (“The detection rate for cracks, potholes, and patching were 78%, 92.0%, and 80%, respectively. These defects were categorized based on the guidelines mentioned above” at paragraph 0088, line 1; “The detection, quantification, classification, localization, evolution monitoring, and serviceability prediction may all be performed in an unsupervised manner without training of the system” at paragraph 0113, last sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to classify multiple types of depressions as taught by Jahanshahi et al. in the system of Stein et al. to further add information as to how the vehicle assist device should respond to the detected depression, as evasive maneuvers would not necessarily be appropriate for a relatively small crack versus a large pothole.

The Stein et al. and Jahanshahi et al. combination does not explicitly disclose that the classifying is based on a comparison to a negative Gaussian distribution.
However, as demonstrated by Baloch et al., a negative Gaussian distribution as applied to a surface indicates a depression (“If κ1x κ2<0, the Gaussian is negative and the point is a hyperbolic point (locally saddle)” at paragraph 0059, line 7).  As such, it 
Regarding claim 2, Stein et al. discloses a method wherein the one or more cameras is a single camera (Figure 22, numeral 2212B), and wherein the difference image (“At operation 1706, the images are processed, along with the actual motion measurements, to determine the residual flow between the images. The residual flow represents differences detected from a comparison between (a) the predicted changes in appearance of the road surface among the sequence of images due to the actual motion of the vehicle, and (b) actual differences between the images of the sequence, as captured” at paragraph 0148, line 1) is generated from the images of the roadway received from the camera through a machine learning process (“Some additional details of computing the residual motion are described below. There are some difficulties, however, with using direct pixel matching. For example, many things that may project onto a road surface do not represent a road surface, such as shadows or reflective patches (e.g., puddles). Although filtering techniques may be used to reduce this noise, a better solution involves an artificial intelligence (e.g., machine learning system, artificial neural network (ANN), deep ANN (DNN), convolutional ANN (CNN), etc.) trained to compute gamma directly from a sequence of images” at paragraph 0037, line 1).
Regarding claim 3, Stein et al. discloses a method wherein the one or more cameras comprises a plurality of stereo cameras, wherein the difference image is assembled from the images received from the plurality of stereo cameras (“an example, 
Regarding claim 7, Stein et al. discloses a non-transitory computer readable medium, storing instructions for executing a process, the instructions comprising: 
determining a difference image for images of a roadway received from one or more cameras of a vehicle (“At operation 1706, the images are processed, along with the actual motion measurements, to determine the residual flow between the images. The residual flow represents differences detected from a comparison between (a) the predicted changes in appearance of the road surface among the sequence of images due to the actual motion of the vehicle, and (b) actual differences between the images of the sequence, as captured” at paragraph 0148, line 1); 
identifying one or more candidate depressions on the roadway from the difference image (“These differences may be further interpreted as vertical contour, including such things as protrusions (bumps), and depressions (sunken portions, or holes)” at paragraph 0148, line 8); 
classifying the one or more candidate depressions for each of the one or more candidate depressions (“These techniques use gamma or another form of structure to determine the vertical contour. In an example, the structure may be determined from 
controlling at least one of suspension, steering, or speed of the vehicle from the determined types of depressions for each of the one or more candidate depressions (“At operation 1714, the available driving response solutions are assessed based on the current situational scenario. The driving response solutions in this example are specific to responding to the detected presence of the puddle. The method 2000 provides an example of operation 1714. At operation 1716, a driving response solution is selected based on assessment of various driving response options. Notably, the driving response solution may forgo taking any evasive or other action.” at paragraph 0155; “Such road surface modeling may be useful to, for example, avoid potholes or adjust suspension for speed bumps” at paragraph 0037, line 16).
Stein et al. does not explicitly disclose classifying the one or more candidate depressions to determine types of depressions for each of the one or more candidate depressions.
Jahanshahi et al. teaches a method in the same field of endeavor of ground defect detection, comprising:
classifying the one or more candidate depressions to determine types of depressions for each of the one or more candidate depressions (“The detection rate for cracks, potholes, and patching were 78%, 92.0%, and 80%, respectively. These defects were categorized based on the guidelines mentioned above” at paragraph 0088, line 1; “The detection, quantification, classification, localization, evolution monitoring, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to classify multiple types of depressions as taught by Jahanshahi et al. in the system of Stein et al. to further add information as to how the vehicle assist device should respond to the detected depression, as evasive maneuvers would not necessarily be appropriate for a relatively small crack versus a large pothole.

The Stein et al. and Jahanshahi et al. combination does not explicitly disclose that the classifying is based on a comparison to a negative Gaussian distribution.
However, as demonstrated by Baloch et al., a negative Gaussian distribution as applied to a surface indicates a depression (“If κ1x κ2<0, the Gaussian is negative and the point is a hyperbolic point (locally saddle)” at paragraph 0059, line 7).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the negative Gaussian in the classification to indicate areas of depression and further characterize the perceived depth of said depression.
Regarding claim 8, Stein et al. discloses a computer readable medium wherein the one or more cameras is a single camera (Figure 22, numeral 2212B), and wherein the difference image (“At operation 1706, the images are processed, along with the actual motion measurements, to determine the residual flow between the images. The residual flow represents differences detected from a comparison between (a) the predicted changes in appearance of the road surface among the sequence of images due to the actual motion of the vehicle, and (b) actual differences between the images 
Regarding claim 9, Stein et al. discloses a computer readable medium wherein the one or more cameras comprises a plurality of stereo cameras, wherein the difference image is assembled from the images received from the plurality of stereo cameras (“an example, more than one camera 2112 may be mounted in the vehicle. For example, the system may have multiple cameras 2112 pointing in different directions. A system also may have multiple cameras 2112 pointing in the same or similar directions with respect to the vehicle, but mounted at different locations. In an example, a system may have multiple cameras that have partially or completely overlapping fields of view (e.g., as described below with respect to FIGS. 22 and 23). In an example, two side-by-side cameras may operate in stereo” at paragraph 0188, line 4).
Regarding claim 13, Stein et al. discloses a vehicle system, comprising: 
one or more cameras (Figure 22, numeral 2212B);

determine a difference image for images of a roadway received from one or more cameras of a vehicle (“At operation 1706, the images are processed, along with the actual motion measurements, to determine the residual flow between the images. The residual flow represents differences detected from a comparison between (a) the predicted changes in appearance of the road surface among the sequence of images due to the actual motion of the vehicle, and (b) actual differences between the images of the sequence, as captured” at paragraph 0148, line 1); 
identify one or more candidate depressions on the roadway from the difference image (“These differences may be further interpreted as vertical contour, including such things as protrusions (bumps), and depressions (sunken portions, or holes)” at paragraph 0148, line 8); 
classify the one or more candidate depressions for each of the one or more candidate depressions (“These techniques use gamma or another form of structure to determine the vertical contour. In an example, the structure may be determined from residual flow. In an example, a neural network, such as that described above with respect to FIG. 4, may determine the structure directly” at paragraph 0149, line 1); and 
instruct an Electronic Controller Unit (“The road contour information may be passed to an autonomous or semi-autonomous vehicle control system that automatically adjusts some aspect of vehicle operation” at paragraph 0110, line 1) to control at least one of suspension, steering, or speed of the vehicle system from the determined types of depressions for each of the one or more candidate depressions (“At 
Stein et al. does not explicitly disclose classifying the one or more candidate depressions to determine types of depressions for each of the one or more candidate depressions.
Jahanshahi et al. teaches a system in the same field of endeavor of ground defect detection, comprising:
a processor, configured to:
classify the one or more candidate depressions to determine types of depressions for each of the one or more candidate depressions (“The detection rate for cracks, potholes, and patching were 78%, 92.0%, and 80%, respectively. These defects were categorized based on the guidelines mentioned above” at paragraph 0088, line 1; “The detection, quantification, classification, localization, evolution monitoring, and serviceability prediction may all be performed in an unsupervised manner without training of the system” at paragraph 0113, last sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to classify multiple types of depressions as taught by 

The Stein et al. and Jahanshahi et al. combination does not explicitly disclose that the classifying is based on a comparison to a negative Gaussian distribution.
However, as demonstrated by Baloch et al., a negative Gaussian distribution as applied to a surface indicates a depression (“If κ1x κ2<0, the Gaussian is negative and the point is a hyperbolic point (locally saddle)” at paragraph 0059, line 7).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the negative Gaussian in the classification to indicate areas of depression and further characterize the perceived depth of said depression.
Regarding claim 14, Stein et al. discloses a system wherein the one or more cameras is a single camera (Figure 22, numeral 2212B), and wherein the difference image (“At operation 1706, the images are processed, along with the actual motion measurements, to determine the residual flow between the images. The residual flow represents differences detected from a comparison between (a) the predicted changes in appearance of the road surface among the sequence of images due to the actual motion of the vehicle, and (b) actual differences between the images of the sequence, as captured” at paragraph 0148, line 1) is generated from the images of the roadway received from the camera through a machine learning process (“Some additional details of computing the residual motion are described below. There are some difficulties, however, with using direct pixel matching. For example, many things that may project 
Regarding claim 15, Stein et al. discloses a system wherein the one or more cameras comprises a plurality of stereo cameras, wherein the difference image is assembled from the images received from the plurality of stereo cameras (“an example, more than one camera 2112 may be mounted in the vehicle. For example, the system may have multiple cameras 2112 pointing in different directions. A system also may have multiple cameras 2112 pointing in the same or similar directions with respect to the vehicle, but mounted at different locations. In an example, a system may have multiple cameras that have partially or completely overlapping fields of view (e.g., as described below with respect to FIGS. 22 and 23). In an example, two side-by-side cameras may operate in stereo” at paragraph 0188, line 4).

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stein et al., Jahanshahi et al. and Baloch et al. as applied to claims 1, 7 and 13 above, and further in view of Fan et al. (“Road Surface 3D Reconstruction Based on Dense Subpixel Disparity Map Estimation”).
Regarding claim 4, the Stein et al., Jahanshahi et al. and Baloch et al. combination discloses the elements of claim 1 as described above.

Fan et al. teaches a method in the same field of endeavor of pothole detection, wherein the identifying one or more candidate depressions on the roadway from the difference image comprises: 
comparing edge image pixels of the difference image with a threshold disparity map (“Due to the fact that each pair of correspondences from two images is unique, if we select an arbitrary pixel (u, v) from the left disparity map l f , there should exist at most one correspondence in the right disparity map rt [12]: l f (u, v) = rt (u − l f (u, v), v) (7) Pixels that are only visible in one disparity map are marked as uncertainties. A LRC check is performed to remove these half-occluded areas. Although the LRC check doubles the computational complexity by re-projecting the estimated disparities from one disparity map to the other one, most of the infeasible conjugate pairs can be removed, and an outlier in the disparity map can be found” at section IIIB, line 1); 
associating each of the edge image pixels with a weight based on the comparison (“The weighting coefficient ω is determined by both the spatial distance ||Em||2 between nmpi j and pi j and the difference between dnmpi j and d pi j . σd and σr are two parameters used to control ω and they are respectively set to 1 and 5 in this 
identifying the one or more candidate depressions based on the weight associated with the each of the edge image pixels (“The rotation with R makes pothole detection much easier. The 3D reconstruction of Fig. 3 (a) is illustrated in Fig. 8” at page 3031, left column, line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the subpixel disparity map estimation as taught by Fan et al. in the pothole detection of the Stein et al., Jahanshahi et al. and Baloch et al. combination as it “enhances the similarity of a GP between two images but also reduces the search range for stereo matching.” (Fan et al. at section VII, line 5).
Regarding claim 10, the Stein et al., Jahanshahi et al. and Baloch et al. combination discloses the elements of claim 7 as described above.
The Stein et al., Jahanshahi et al. and Baloch et al. combination does not explicitly disclose that the identifying one or more candidate depressions on the roadway from the difference image comprises: comparing edge image pixels of the difference image with a threshold disparity map; associating each of the edge image pixels with a weight based on the comparison; and identifying the one or more candidate depressions based on the weight associated with the each of the edge image pixels.
Fan et al. teaches a method in the same field of endeavor of pothole detection, wherein the identifying one or more candidate depressions on the roadway from the difference image comprises: 

associating each of the edge image pixels with a weight based on the comparison (“The weighting coefficient ω is determined by both the spatial distance ||Em||2 between nmpi j and pi j and the difference between dnmpi j and d pi j . σd and σr are two parameters used to control ω and they are respectively set to 1 and 5 in this paper. If dnmpi j is similar to d pi j , the weight for cost aggregation is higher” at page 3030, right column, line 6); and 
identifying the one or more candidate depressions based on the weight associated with the each of the edge image pixels (“The rotation with R makes pothole detection much easier. The 3D reconstruction of Fig. 3 (a) is illustrated in Fig. 8” at page 3031, left column, line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the subpixel disparity map estimation as taught by Fan et al. in the pothole detection of the Stein et al., Jahanshahi et al. and Baloch et al. 
Regarding claim 16, the Stein et al., Jahanshahi et al. and Baloch et al. combination discloses the elements of claim 13 as described above.
The Stein et al., Jahanshahi et al. and Baloch et al. combination does not explicitly disclose that the identifying one or more candidate depressions on the roadway from the difference image comprises: comparing edge image pixels of the difference image with a threshold disparity map; associating each of the edge image pixels with a weight based on the comparison; and identifying the one or more candidate depressions based on the weight associated with the each of the edge image pixels.
Fan et al. teaches a system in the same field of endeavor of pothole detection, wherein the processor is configured to identify one or more candidate depressions on the roadway from the difference image by: 
comparing edge image pixels of the difference image with a threshold disparity map (“Due to the fact that each pair of correspondences from two images is unique, if we select an arbitrary pixel (u, v) from the left disparity map l f , there should exist at most one correspondence in the right disparity map rt [12]: l f (u, v) = rt (u − l f (u, v), v) (7) Pixels that are only visible in one disparity map are marked as uncertainties. A LRC check is performed to remove these half-occluded areas. Although the LRC check doubles the computational complexity by re-projecting the estimated disparities from one disparity map to the other one, most of the infeasible conjugate pairs can be removed, and an outlier in the disparity map can be found” at section IIIB, line 1); 

identifying the one or more candidate depressions based on the weight associated with the each of the edge image pixels (“The rotation with R makes pothole detection much easier. The 3D reconstruction of Fig. 3 (a) is illustrated in Fig. 8” at page 3031, left column, line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the subpixel disparity map estimation as taught by Fan et al. in the pothole detection of the Stein et al., Jahanshahi et al. and Baloch et al. combination as it “enhances the similarity of a GP between two images but also reduces the search range for stereo matching.” (Fan et al. at section VII, line 5).

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stein et al., Jahanshahi et al. and Baloch et al. as applied to claims 1, 7 and 13 above, and further in view of Dastgir et al. (US 2019/0248364).
Regarding claim 6, the Stein et al., Jahanshahi et al. and Baloch et al. combination discloses the elements of claim 1 as described above.
The Stein et al., Jahanshahi et al. and Baloch et al. combination does not explicitly disclose that the identifying one or more candidate depressions on the 
Dastgir et al. teaches a method in the same field of endeavor of road defect detection, comprising:
obtaining, from a cloud system communicating with the vehicle, locations of depressions on the roadway and the types of depressions for each of the obtained depressions (“The data management module 150 further receives vehicle information from other vehicles 100b and selectively communicates the stored, categorized road hazard information to the other vehicles 100b based on the received vehicle information. For example, the data management module 150 selectively communicates the road hazard information to other vehicles 100b associated with an immediate or near immediate threat of the road hazard. In another example, the data management module 150 selectively communicates the road hazard information to other vehicles 100b based on a determined impact of the road hazard on the other vehicle 100b” at paragraph 0040).
Therefore, in the event of a failure of identifying the one or more candidate depressions on the roadway, it is clear that each vehicle is able to receive road hazard information about the road that is being travelled on.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a cloud communication as taught by Dastgir et al. in the system of the Stein et al., Jahanshahi et al. and Baloch et al. combination such that the vehicle system is 
Regarding claim 12, the Stein et al., Jahanshahi et al. and Baloch et al. combination discloses the elements of claim 7 as described above.
The Stein et al., Jahanshahi et al. and Baloch et al. combination does not explicitly disclose that the identifying one or more candidate depressions on the roadway from the difference image comprises: for a failure of identifying the one or more candidate depressions on the roadway, obtaining, from a cloud system communicating with the vehicle, locations of depressions on the roadway and the types of depressions for each of the obtained depressions.
Dastgir et al. teaches a method in the same field of endeavor of road defect detection, comprising:
obtaining, from a cloud system communicating with the vehicle, locations of depressions on the roadway and the types of depressions for each of the obtained depressions (“The data management module 150 further receives vehicle information from other vehicles 100b and selectively communicates the stored, categorized road hazard information to the other vehicles 100b based on the received vehicle information. For example, the data management module 150 selectively communicates the road hazard information to other vehicles 100b associated with an immediate or near immediate threat of the road hazard. In another example, the data management module 150 selectively communicates the road hazard information to other vehicles 100b based on a determined impact of the road hazard on the other vehicle 100b” at paragraph 0040).

Regarding claim 18, the Stein et al., Jahanshahi et al. and Baloch et al. combination discloses the elements of claim 13 as described above.
The Stein et al., Jahanshahi et al. and Baloch et al. combination does not explicitly disclose that the identifying one or more candidate depressions on the roadway from the difference image comprises: for a failure of identifying the one or more candidate depressions on the roadway, obtaining, from a cloud system communicating with the vehicle, locations of depressions on the roadway and the types of depressions for each of the obtained depressions.
Dastgir et al. teaches a system in the same field of endeavor of road defect detection, comprising:
obtaining, from a cloud system communicating with the vehicle, locations of depressions on the roadway and the types of depressions for each of the obtained depressions (“The data management module 150 further receives vehicle information from other vehicles 100b and selectively communicates the stored, categorized road hazard information to the other vehicles 100b based on the received vehicle 
Therefore, in the event of a failure of identifying the one or more candidate depressions on the roadway, it is clear that each vehicle is able to receive road hazard information about the road that is being travelled on.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a cloud communication as taught by Dastgir et al. in the system of the Stein et al., Jahanshahi et al. and Baloch et al. combination such that the vehicle system is aware of the upcoming road hazards in the absence of the vehicle system determining the road hazard on its own.

Allowable Subject Matter

Claims 5, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or disclose identifying a blind area of the one or more candidate depressions based on applying the negative Gaussian distribution to an estimated slope of visible pixels of the one or more candidate depressions, estimate a depth of the one or more candidate depressions based on the application of the negative Gaussian distribution, and determining the types of depressions for the each of the one or more candidate depressions based on the estimated depth and an estimated shape of the one or more candidate depressions, as required by claims 5, 11 and 17.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662